[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                      ________________________            ELEVENTH CIRCUIT
                                                           NOVEMBER 4, 2009
                                                           THOMAS K. KAHN
                             No. 08-13972                       CLERK
                         Non-Argument Calendar
                       ________________________

                     D. C. Docket No. 07-00016-CR-5

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

WILLIAM K. CAPPS,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (November 4, 2009)

Before BIRCH, MARCUS and COX, Circuit Judges.
PER CURIAM:

      Frank L. Butler, III, appointed counsel for William K. Capps in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and Capps’s conviction and sentence are AFFIRMED.




                                         2